Citation Nr: 1015708	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  09-00 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA 
funds.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel




INTRODUCTION

The Veteran served on active duty from April 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Portland, Oregon (RO).


FINDING OF FACT

The probative and persuasive evidence of record establishes 
that due to his schizoaffective disorder, the Veteran lacks 
the mental capacity to manage his own affairs, to include 
disbursement of funds.


CONCLUSION OF LAW

The Veteran is not competent to handle the disbursement of VA 
funds.  38 U.S.C.A. § 501(a) (West 2002); 38 C.F.R. § 
3.353(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran asserts that he is mentally 
competent to manage his own financial affairs; specifically, 
he argues that he is capable of handling disbursement of his 
VA funds, and no longer requires a conservator.  In support 
of this argument, the Veteran points to his successful 
acquisition and maintenance of a home, automobile, and pet 
over the last few years, as well as his accomplishment of 
earning a bachelor's degree in 2002.

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to mange 
his or her own affairs, including disbursement of funds 
without limitation.  38 C.F.R. § 3.353(a).  There is a 
presumption in favor of competency.  38 C.F.R. § 3.353(d).  
Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  Medical opinion is required for the rating 
agency to make a determination of incompetency.  Unless the 
medical evidence is clear, convincing and leaves no doubt as 
to the person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by the responsible medical 
authorities.  Determinations relative to incompetency should 
be based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization and the 
holding of incompetency.  38 C.F.R. § 3.353(c).

An August 1996 rating decision granted service connection, 
and awarded a 100 percent evaluation, for schizoaffective 
disorder, effective July 1992.  In a July 1997 rating 
decision, the RO proposed a finding of incompetency, which an 
October 1997 rating decision promulgated.  The Veteran 
perfected an appeal as to that issue, but withdrew it in 
writing in April 1998.  In May 2006, the Veteran requested 
that the finding of incompetency be discontinued, such that 
his right to manage his own financial affairs for VA purposes 
be reestablished.  

After a thorough review of the probative and persuasive 
evidence of record, the Board finds that the Veteran is not 
competent to contract or to manage his own affairs, including 
disbursement of funds without limitation.  While 
acknowledging the presumption in favor of competency as 
defined by 38 C.F.R. § 3.353(d), the overwhelming evidence 
supports a finding of incompetency such that the presumption 
is rebutted.  

Two medical opinions with respect to the Veteran's competency 
are of record.  The first was provided by the Veteran's long-
time treating psychiatric nurse practitioner.  While noting 
that the Veteran has made progress toward his life goals, to 
include purchasing a home and a car, and completing his 
bachelor's degree, she ultimately concluded that the Veteran 
still faced a number of health problems that would benefit 
from the continued provision of a conservatorship of his 
funds.  Additionally, the January 2007 VA examiner concluded, 
based on his review of the record, that the Veteran appeared 
to be unable to manage his financial affairs, as noted by his 
treatment provider who had known him for many years.  As a 
rationale, the examiner cited several factors: the Veteran's 
lack of insight into the nature and severity of his chronic 
mental illness; continued minimization of the severity of his 
history of pathological gambling and substance abuse, and the 
possibility of relapse; a long history of impaired impulse 
control; and marginal capability of completed basic 
activities of daily living, and even with the assistance of 
day treatment and psychiatric follow up sessions.  

Neither the Veteran nor his representative has submitted or 
identified any medical evidence that refutes or conflicts 
with the aforementioned opinion nor does the record contain 
any competent evidence countering this opinion.  Indeed, the 
Veteran admitted to the January 2007 VA examiner that he had 
been unable to submit evidence to support his argument that 
he had progressed to the point of being competent to manage 
his own affairs.  Moreover, while the record indicates the 
Veteran sought a medical statement indicating he is capable 
of managing his own funds from both his longtime treating 
psychiatric nurse practitioner as well as other VA mental 
health professionals, it continues to indicate he is unable 
to manage his own funds without assistance.  

A November 2004 VA outpatient treatment record noted that the 
Veteran admitted to gambling away money set aside for car 
repairs at a casino; additional VA outpatient records 
beginning in 2005 document the Veteran's admission that he 
wrote checks he knew would not clear due to lack of funds; 
activated and used a credit card account for which he 
received an application in the mail; and spent some or all of 
his weekly allowance for video poker and other types of 
gambling, despite completion of a Gamblers Anonymous-type 
program in April 2006.  A May 2006 VA outpatient treatment 
record noted that the Veteran had some trouble staying on 
Antabuse, and relapsed to drinking alcohol; a June 2006 VA 
outpatient treatment record documented the Veteran having 
endorsed difficulties controlling his eating, gambling, and 
excessive spending.  Beginning in October 2006, the Veteran's 
psychiatric nurse practitioner noted that the Veteran's 
"progress in recovery has deteriorated during this period of 
review to the point where he is not longer working a solid 
recovery support plan . . . ."  Finally, VA outpatient 
treatment records reflect that multiple phone calls made by 
the Veteran's conservator to his VA psychiatric nurse 
practitioner in March 2007 and April 2007 reflect concern 
over a new living arrangement the Veteran entered into 
impulsively, and his requests for early release of weekly 
funds due to "missing" grocery cards; the Veteran's 
psychiatric nurse practitioner noted that this might indicate 
that the Veteran's compulsive gambling problem may be 
escalating.  

In sum, the Board's conclusion, after review of the record, 
echoes the conclusion of the Veteran's psychiatric nurse 
practitioner in a January 2007 VA outpatient file note, when 
she found that 

[the Veteran] continues to need and 
benefits from the support, guidance, 
and oversight of his funds that he 
receives from having a structured 
conservatorship in place.  He has 
struggled with gambling, impulsive 
spending, and misuse of credit cards, 
even with a conservatorship in place.  
These behaviors could certainly 
increase without the conservatorship.  

Therefore, the Board finds the probative and persuasive 
evidence of record does not show that the Veteran is yet 
competent to handle the disbursement of funds for VA 
purposes.

The Board has considered the testimony and written 
contentions of the Veteran and his representative with regard 
to restoration of a determination of competency.  Review of 
the record for the period immediately prior to the 
establishment of a conservator in 1997, versus the period 
immediately prior to the Veteran's May 2006 request for 
reestablishment of competency, confirms that the Veteran has 
made significant accomplishments in his personal life, ones 
that are especially impressive considering the other 
challenges with which the Veteran must deal on a daily basis.  
It must be noted, however, that all of these accomplishments 
were made during the course of time that the Veteran was 
assisted with financial matters by his conservator, as both 
he and his long-time VA treating clinician admitted during a 
January 2007 outpatient visit.  Moreover, the Veteran's own 
assertions regarding his competency do not constitute 
competent medical evidence.  38 C.F.R. § 3.353(c); Sanders v. 
Brown, 9 Vet. App. 525 (1996).  Ultimately, the evidence 
clearly indicates that the Veteran lacks the mental 
competence to handle his own monetary affairs without 
assistance at this time.

For these reasons, the Board finds against a determination of 
competency.  There is an abundance of probative and 
persuasive evidence against the claim for a finding of 
competency, and the Veteran's claim must be denied.  38 
U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.353(d) 
(2009); Sanders v. Principi, 17 Vet. App. 329 (2003); Sims v. 
Nicholson, 19 Vet. App. 453 (2007).

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  In Sims v. 
Nicholson, the United States Court of Appeals for Veterans 
Claims (Court) explicitly held that these notice and 
assistance provisions do not apply to competency 
determinations.  Sims, 19 Vet. App. at 456.  Consequently, 
the Board is not required to address the RO's efforts to 
comply with those provisions with respect to the issue 
currently on appeal.


ORDER

The Veteran is not competent to handle disbursement of funds; 
the appeal is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


